Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Detailed Action
Remarks
	This communication has been issued in response to Applicant’s submitted claim language filed 25 November 2020.  Due to amendment of Applicant’s claim language, rejection under 35 USC 112(b) has been withdrawn.  Claims 14-40 remain pending in this application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 26 recites the limitation "direct the encapsulated message to the filter component in response to determining...", where there is insufficient filter” is not being referred to within Applicant’s claimed limitation. 



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is: “a data transformation module configured to …”, found at least within Independent Claims 14 & 37.  Examiner has concluded that sufficient support has been provided for Independent Claim 14, at least within Figure 5 and paragraphs [0026] & [0030-0032] of the specification, where “a network file system” is hosted by a network data storage and manages data stored at a server, thus, it has been treated under 35 USC 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 18, 20 & 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter).
As for Claim 14, Qureshi teaches, A client computer device configured to communicate with a remote server over a network connection, the client computer device comprising: 
a network file system in communication with the remote server, wherein the network file system is configured to block a request, generated by the client computer device, for a certain type of server functionality from being sent by the client computer device to the remote server (see Fig. 1(a); see pp. [0083], [0177], [0183]; e.g., the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices {i.e. mobile devices} and an enterprise resource/server is maintained {i.e., [0419], [0420], 423]}. The one or more mobile devices utilize at least an “enterprise agent” to regulate the mobile device’s access to the enterprise system, including enterprise resources, by intercepting and/or receiving communications such as requests for accessing and communicating with enterprise resources, and redirect at least some of them to URLs associated with one or more tunneling mediators, which redirects application-generated communications to requested enterprise resources. As stated within the cited paragraph [0183], “...the enterprise agent 320 can detect requests from the applications 318 to connect to the enterprise resources 130, and modify and redirect the requests to a URL of the tunneling mediator”, reading on Applicant’s amended limitation); and
a data transformation module configured to:
the request for the certain type of server functionality (see Fig. 5; see [0191-0192]; e.g., the reference of Qureshi teaches of an enterprise agent intercepting or receiving a request {i.e. communications generated by a mobile device application} which uses many forms, request protocols and functionalities {i.e., requests associated with various web server applications, logging functionalities, etc.});
encapsulate the request in an encapsulated message (see pp. [0191]; e.g., the primary reference teaches of the enterprise agent performing the functions of Applicant’s “data transformation module” by modifying an intercepted/received request by encapsulating some or all of the request within one or more headers according to an encapsulation protocol, for example); and 
send the encapsulated message to the network file system for communication to the remote server (see Fig. 5 & 6; see pp. [0189-0192]; e.g., the primary reference teaches of the enterprise agent sending the encapsulated request to one or more of a tunneling mediator associated with the enterprise system, which receives the request and facilitates communication for access to one or more of an enterprise resource.  Information pertaining to the request is logged using a logging functionality and extracted enterprise resource payload information is sent to the one or more enterprise resource using a resource network connection). 

As for Claim 18, Qureshi teaches, at least one processor (see pp. [0069], [0081]; e.g., utilizing a processor of a mobile device); and 


Claims 20 & 24 amount to a method comprising instructions that, when executed by one or more processors, performs the device of Claims 14 & 18, respectively.  Accordingly, Claims 20 & 24 are rejected for substantially the same reasons as presented above for Claims 14 & 18 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components). 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 17, 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter) in view of Gupta et al (USPG Pub No. 20140324785A1; Gupta hereinafter).

As for Claim 16, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained.
The reference of Qureshi does not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection service, a file name service, a file ID service or a file metadata service”.
Gupta teaches, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection service, a file name service, a file ID service or a file metadata service” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of 
The combined references of Qureshi and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])

As for Claim 17, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained.
The reference of Qureshi does not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism”.
Gupta teaches, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of utilizing garbage collection functionalities {[0041]}, as well as 
The combined references of Qureshi and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])

Claims 22 & 23 amount to a method comprising instructions that, when executed by one or more processors, performs the device of Claims 16 & 17, respectively.  Accordingly, Claims 22 & 23 are rejected for substantially the same reasons as presented above for Claims 16 & 17 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).

s 19, 25, 26, 27, 30, 31, 32 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter) in view of Agarwal et al (USPG Pub No. 20120173759A1; Agarwal hereinafter).
As for Claim 26, Qureshi teaches, A server computer device configured to communicate with a client computer device over a network connection, the server computer device comprising:
a network file server in communication with the client computer device (see Fig. 1(a); see pp. [0109], [0419-0420]; e.g., the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices {i.e. mobile devices} and an enterprise resource/server is maintained {i.e., [0419], [0420], [423]}); and 
a filter coupled to the network file server, wherein the network file server is configured to: receive an encapsulated message that includes a request for a certain type of server functionality from the client computer device (see Fig. 1(a); see pp. [0084], [0115-0117]; e.g., the reference of Qureshi teaches of utilizing at least a “secure mobile gateway” implemented on a server, such as interior servers of the enterprise, for the control of network traffic while implementing different rules for handling the various requests of the different enterprise computing systems. A gateway filter can be included within the secure mobile gateway in order to allow access requests to reach an enterprise resource, or to deny the one or more requests based on support of one or more different request protocols);

receive the encapsulated message from the network file server (see pp. [0117-0118], [0120]; e.g., a determination can be made by the secure mobile gateway to allow or deny a request to access one or more resources, as the mobile gateway, having a gateway filter, refers to a database of gateway rules recognizing one or more supported formatting protocols {i.e. Sharepoint, ActiveSync}, thus, satisfying the “determining” step to recognize whether a received intercepted request is compliant with a supported protocol of the enterprise system.  As stated within the cited paragraph [0120], the gateway filter can be configured by one or more of a gateway rule to “block all ActiveSync requests having any one of a particular group of DeviceID values”, 
The reference of Qureshi does not appear to explicitly recite the limitations to, “decode the encapsulated message to reveal the request for the certain type of server functionality” and “execute one or more processes according to the request for the certain type of server functionality”.
The reference of Agarwal teaches the limitation to, “decode the encapsulated message to reveal the request for the certain type of server functionality” (see pp. [0359-0363]; e.g., the reference of Agarwal teaches of the intermediary device/ “appliance” determining that the message comprises a transport layer option matching an expression of a policy of a virtual server, considered equivalent in function to that of Applicant’s “network file server of the server computer device”, and further identifying that the message is to be redirected to a second network device for further processing, where a virtual server, virtual loopback server, or virtual listening server parses the message components for instructions matching policy which determines where the message should be directed and how it should be processed.  As stated within the cited paragraphs [0362-0363], “...the intermediary or the virtual server may encapsulate the message as the payload of a second message directed to the second network device. In some embodiments, the virtual server may include in the redirected message the transport layer option matching the policy. The second network device may recognize and utilize the transport layer option in the redirected message to provide the predetermined service...the intermediary device may receive the message processed by the second network device may process the message or apply a service, such as compression, decompression, encryption, multiplexing, or any other type and form of service to the message, and then transmit the message back to the intermediary device”.  Additionally, paragraph [0197] teaches that “decompression” and “decoding” are two of many functionalities provided by at least an “appliance” while functioning as a TCP service within a virtual server) (see pp. [0084], [0174]; e.g., The reference of Qureshi teaches of the one or more tunneling mediator, which works in collaboration with one or more enterprise agents, receiving mobile device application communications formatted according to an encapsulation protocol, unpacking or extracting data from the communications using the protocol, and sending the unpacked or extracted data to a network resource requested or specified by the mobile device application, considered equivalent to Applicant’s “decode” limitation, as data is “unpacked” or extracted from the received encapsulated message according to at least paragraph [0174].  Qureshi teaches of at least the enterprise agent having the ability to “decrypt encrypted message attachments received from the secure mobile gateway” by maintaining a secure key store for obtaining keys for encrypting/decrypting data {i.e. pp. [0084]}.  The act to “decode” is synonymous with the act to “decrypt”); and
“execute one or more processes according to the request for the certain type of server functionality” (see pp. [0359-0363]; e.g., the reference of Agarwal teaches of the intermediary device/ “appliance” determining that the message comprises a transport layer option matching an expression of a policy of a virtual server, considered equivalent in function to that of Applicant’s “network file server of the server computer device”, and further identifying that the message is to be redirected to a second network may recognize and utilize the transport layer option in the redirected message to provide the predetermined service...the intermediary device may receive the message processed by the second network device. As discussed above, the second network device may process the message or apply a service, such as compression, decompression, encryption, multiplexing, or any other type and form of service to the message, and then transmit the message back to the intermediary device”) (see pp. [0267-0270], [0072]; e.g., the primary reference teaches of utilizing at least the enterprise agent to customize messages to specific circumstances of the receiving device based on one or more of a plurality of factors such as enterprise preferences and computing costs associated with executing the remedial actions, and perform/execute remedial actions.  The enterprise agent can include a scripting engine that is configured to execute scripts on a mobile device, with the one or more scripts being a command set targeted at controlling device software, hardware and/or operating system to perform one or more functionalities of the device).
The combined references of Qureshi and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated 

As for Claim 19, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained.
The reference of Qureshi does not appear to recite the limitations of, “wherein the encapsulated message is decoded by a filter component at the remote server so that the remote server produces a response to the requested server functionality” and “wherein the network file system receives the response to the requested server functionality in a second encapsulated message and decodes the second encapsulated message to access the response from the remote server”.
Agarwal teaches, “wherein the encapsulated message is decoded by a filter component at the remote server so that the remote server produces a response to the requested server functionality” (see pp. [0359-0363]; e.g., the reference of Agarwal may recognize and utilize the transport layer option in the redirected message to provide the predetermined service...the intermediary device may receive the message processed by the second network device. As discussed above, the second network device may process the message or apply a service, such as compression, decompression, encryption, multiplexing, or any other type and form of service to the message, and then transmit the message back to the intermediary device”.  Additionally, paragraph [0197] teaches that “decompression” and “decoding” are two of many functionalities provided by at least an “appliance” while functioning as a TCP service within a virtual server), and
“wherein the network file system receives the response to the requested server functionality in a second encapsulated message and decodes the second may recognize and utilize the transport layer option in the redirected message to provide the predetermined service...the intermediary device may receive the message processed by the second network device. As discussed above, the second network device may process the message or apply a service, such as compression, decompression, encryption, multiplexing, or any other type and form of service to the message, and then transmit the message back to the intermediary device”, thus generating a second message to be sent back at least to the intermediary device/”appliance” that may be encapsulated for communication purposes).
The combined references of Qureshi and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated 

Claim 25 amounts to a method comprising instructions that, when executed by one or more processors, performs the device of Claim 19.  Accordingly, Claim 25 is rejected for substantially the same reasons as presented above for Claim 19 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).

As for Claim 27, Qureshi teaches, wherein the request for the certain type of server functionality is a type, of which a network file system in the client, computer device is configured to block from reaching the server computer device (see pp. [0084], [0174]; e.g., The reference of Qureshi teaches of the one or more tunneling mediator, which works in collaboration with one or more enterprise agents, receiving mobile device application communications formatted according to an encapsulation protocol, 

As for Claim 30, Qureshi teaches, comprising: at least one processor (see pp. [0069], [0081]; e.g., utilizing a processor of a mobile device); and 
a data store operatively associated with the at least one processor, wherein the at least one processor is configured to execute the network file system (see pp. [0053]; 

As for Claim 31, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained.
The reference of Qureshi does not appear to recite the limitations of, “wherein the at least one processor is further configured to: generate a second encapsulated message, wherein the second encapsulated message comprises a response to the request for the certain type of server” and “transmit the second encapsulated message to the client computer device”.
Agarwal teaches, “wherein the at least one processor is further configured to:
generate a second encapsulated message, wherein the second encapsulated message comprises a response to the request for the certain type of server” functionality” (see pp. [0059-0060]; e.g., the reference of Agarwal teaches of an embodiment in which a client communicates with a server and request the execution of various applications hosted by the servers within a farm and receives output of the results of the application execution.  One or more of a plurality of functionalities can be provided by the one or more servers as a response to a client issued request, such as providing the functionality of a web server.  As discussed within paragraphs [0064-
“transmit the second encapsulated message to the client computer device” (see pp. [0068]; e.g., Paragraph [0068] teaches that the appliance may provide acceleration techniques for accelerating any transport layer payload from a server to a client in response to requests.  Examples of those acceleration techniques/ {services/functionalities} are load balancing, connection multiplexing and caching. As discussed previously within this communication, paragraph [0356] of Agarwal teaches of utilizing the encapsulation of messages transmitted over a network of devices and pertaining to requests and responses to and from one or more client devices, where the one or more messages may include one or more payloads and may comprise a TCP packet encapsulating a request to be fulfilled by one or more servers via an “appliance”).
The combined references of Qureshi and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for accessing managed resources of an enterprise.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective 

Claim 32 amounts to a method comprising instructions that, when executed by one or more processors, performs the device of Claim 26.  Accordingly, Claim 32 is rejected for substantially the same reasons as presented above for Claim 26 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).

As for Claim 37, Qureshi teaches, A computer-based system comprising: 
a server computer device; and a client computer device configured to communicate with the server computer device over a network connection (see Fig. 1(a); see pp. [0083], [0177], [0183]; e.g., the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices {i.e. mobile devices} and an enterprise resource/server is maintained {i.e., [0419], [0420], 423]}., the client computer device comprising:
request generated by the client computer device, for a certain type of server functionality from being sent by the client computer device to the server computer device (see Fig. 1(a); see pp. [0083], [0177], [0183]; e.g., The one or more mobile devices utilize at least an “enterprise agent”, which perform the equivalent function of Applicant’s “filter”, which regulates the mobile device’s access to the enterprise system, including enterprise resources, by intercepting and/or receiving communications such as requests for accessing and communicating with enterprise resources, and redirect at least some of them to URLs associated with one or more tunneling mediators, which redirects application-generated communications to requested enterprise resources. As stated within the cited paragraph [0183], “...the enterprise agent 320 can detect requests from the applications 318 to connect to the enterprise resources 130, and modify and redirect the requests to a URL of the tunneling mediator”, reading on Applicant’s amended limitation); 
a data transformation module configured to:
receive the request for the certain type of server functionality (see Fig. 5; see [0191-0192]; e.g., the reference of Qureshi teaches of an enterprise agent intercepting or receiving a request {i.e. communications generated by a mobile device application} which uses many forms, request protocols and functionalities {i.e., requests associated with various web server applications, logging functionalities, etc.});
encapsulate the request in an encapsulated message (see pp. [0191]; e.g., the primary reference teaches of the enterprise agent performing the functions of Applicant’s , and 
direct the encapsulated message to the network file system, wherein the network file system transmits the encapsulated message to the remote server (see Fig. 5 & 6; see pp. [0189-0192]; e.g., the primary reference teaches of the enterprise agent sending the encapsulated request to one or more of a tunneling mediator associated with the enterprise system, which receives the request and facilitates communication for access to one or more of an enterprise resource.  Information pertaining to the request is logged using a logging functionality and extracted enterprise resource payload information is sent to the one or more enterprise resource using a resource network connection); and
the server computer device comprising: 
a network file server (see Fig. 1(a); see pp. [0109], [0419-0420]; e.g., the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices {i.e. mobile devices} and an enterprise resource/server is maintained {i.e., [0419], [0420], [423]}); and
a filter coupled to the network file server of the server computer device, wherein the network file server of the server computer device is configured to: receive the encapsulated message that includes the request for the certain type of server functionality from the client computer device that is coupled to the server ,
determine that the encapsulated message does not represent an instruction to the network file system of the server computer device, and direct the encapsulated message to the filter in response to determining that the encapsulated message does not represent an instruction to the network file system of the server computer device (see pp. [0117-0118], [0120]; e.g., a determination can be made by the secure mobile gateway to allow or deny a request to access one or more resources, as the mobile gateway, having a gateway filter, refers to a database of gateway rules recognizing one or more supported formatting protocols {i.e. Sharepoint, ActiveSync}, thus, satisfying the “determining” step to recognize whether a received intercepted request is compliant with a supported protocol of the enterprise system.  As stated within the cited paragraph [0120], the gateway filter can be configured by one or more of a gateway rule to “block all ActiveSync requests having any one of a particular group of DeviceID values”, therefore, denying/redirecting the received requests based on the one or more gateway rules being adhered to by the gateway filter), wherein the filter component is configured to:

The reference of Qureshi does not appear to explicitly recite the limitations to, “decode the encapsulated message to reveal the request for the certain type of server functionality” and “execute one or more processes according to the request for the certain type of server functionality”.
The reference of Agarwal teaches the limitation to, “decode the encapsulated message to reveal the request for the certain type of server functionality” (see pp. [0359-0363]; e.g., the reference of Agarwal teaches of the intermediary device/ “appliance” determining that the message comprises a transport layer option matching an expression of a policy of a virtual server, considered equivalent in function to that of Applicant’s “network file server of the server computer device”, and further identifying that the message is to be redirected to a second network device for further processing, may recognize and utilize the transport layer option in the redirected message to provide the predetermined service...the intermediary device may receive the message processed by the second network device. As discussed above, the second network device may process the message or apply a service, such as compression, decompression, encryption, multiplexing, or any other type and form of service to the message, and then transmit the message back to the intermediary device”.  Additionally, paragraph [0197] teaches that “decompression” and “decoding” are two of many functionalities provided by at least an “appliance” while functioning as a TCP service within a virtual server); and
“execute one or more processes according to the request for the certain type of server functionality” (see pp. [0359-0363]; e.g., the reference of Agarwal teaches of the intermediary device/ “appliance” determining that the message comprises a transport layer option matching an expression of a policy of a virtual server, considered equivalent in function to that of Applicant’s “network file server of the server computer device”, and further identifying that the message is to be redirected to a second network device for further processing, where a virtual server, virtual loopback server, or virtual listening server parses the message components for instructions matching policy which may recognize and utilize the transport layer option in the redirected message to provide the predetermined service...the intermediary device may receive the message processed by the second network device. As discussed above, the second network device may process the message or apply a service, such as compression, decompression, encryption, multiplexing, or any other type and form of service to the message, and then transmit the message back to the intermediary device”.  Additionally, paragraph [0197] teaches that “decompression” and “decoding” are two of many functionalities provided by at least an “appliance” while functioning as a TCP service within a virtual server).
The combined references of Qureshi and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for accessing managed resources of an enterprise.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine message encapsulation and transmission techniques, as taught by Agarwal, with the method of Qureshi because the addition of services and/or devices when providing optimizations or services to network traffic may be a challenge to the current topology and network traffic processing pipeline. (Agarwal; [0003])


Claims 15 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter) in view of Vidan et al (USPG Pub No. 20130218955A1; Vidan hereinafter).
As for Claim 15, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained.
Qureshi does not appear to recite the limitations of, “wherein the encapsulated message is formatted in a manner that is not recognized by the network file system as an operation forbidden to the data transformation module, or not recognized by the network file system”.
Vidan teaches, “wherein the encapsulated message is formatted in a manner that is not recognized by the network file system as an operation forbidden to the data transformation module, or not recognized by the network file system” (see pp. [0081-0082], [0093]; e.g., the reference of Vidan serves as an enhancement to the teachings of the primary Qureshi reference by providing a system for providing a content neutral virtual collaborative environment including a server and a plurality of clients, where multiple users can communicate using entities which are data concepts with a consistent encapsulating representation for handling across  a Service Oriented 
The combined references of Qureshi and Vidan are considered analogous art for being within the same field of endeavor, which is communication networks, such as internet communications. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the lack of recognition for encapsulated messages of a certain format, as taught by Vidan, with the method of Qureshi in order to keep broadly consistent the system wide handling of information.  (Vidan; [000082])

Claim 21 amounts to a method comprising instructions that, when executed by one or more processors, performs the device of Claim 15.  Accordingly, Claim 21 is rejected for substantially the same reasons as presented above for Claim 15 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).


s 28, 33, 35, 36 & 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter) in view of Agarwal et al (USPG Pub No. 20120173759A1; Agarwal hereinafter) further in view of Gupta et al (USPG Pub No. 20140324785A1; Gupta hereinafter).

As for Claim 28, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, and Agarwal teaches methods for redirection to wide area network optimization services by an intermediary device. 
The references of Qureshi and Agarwal do not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection sendee, a tile name service, a file ID service or a file metadata service”.
Gupta teaches, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection sendee, a tile name service, a file ID service or a file metadata service” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of utilizing garbage collection functionalities {[0041]}, as well as utilizing a cache coherency mechanism in the form of a transaction and consistency management component {[0054]} in regards to client/server functionalities being request).


Claim 33 amounts to a method comprising instructions that, when executed by one or more processors, performs the device of Claim 28.  Accordingly, Claim 33 is rejected for substantially the same reasons as presented above for Claim 28 and based on the references’ disclosure of the necessary supporting hardware and software (Qureshi; see Fig. 1(a); see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).

As for Claim 35, Qureshi teaches, comprising: at least one processor (see pp. [0069], [0081]; e.g., utilizing a processor of a mobile device); and 
a data store operatively associated with the at least one processor, wherein the at least one processor is configured to execute the network file system (see pp. [0053]; e.g., the primary reference teaches of allowing for the access of one or more enterprise resources by one or more mobile devices having at least one processor).

As for Claim 36, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained.
The reference of Qureshi does not appear to recite the limitations of, “generating a second encapsulated message with the at least one processor, wherein the second encapsulated message comprises a response to the request for the certain type of server functionality” and “transmitting the second encapsulated message to the client computer device”.
Agarwal teaches, “generating a second encapsulated message with the at least one processor, wherein the second encapsulated message comprises a response to the request for the certain type of server functionality” (see pp. [0068]; e.g., Paragraph [0068] teaches that the appliance may provide acceleration techniques for accelerating any transport layer payload from a server to a client in response to requests.  Examples of those acceleration techniques/ {services/functionalities} are load balancing, connection multiplexing and caching. As discussed previously within this communication, paragraph [0356] of Agarwal teaches of utilizing the encapsulation of messages transmitted over a network of devices and pertaining to requests and responses to and from one or more client devices, where the one or more messages may include one or more payloads and may comprise a TCP packet encapsulating a request to be fulfilled by one or more servers via an “appliance”); and

The combined references of Qureshi and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for accessing managed resources of an enterprise.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine message encapsulation and transmission techniques, as taught by Agarwal, with the method of Qureshi because the addition of services and/or devices when providing optimizations or services to network traffic may be a challenge to the current topology and network traffic processing pipeline. (Agarwal; [0003])


The combined references of Qureshi and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for accessing managed resources of an enterprise.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine message encapsulation and transmission techniques, as taught by Agarwal, with the method of Qureshi because the addition of services and/or devices when providing optimizations or services to network traffic may be a challenge to the current topology and network traffic processing pipeline. (Agarwal; [0003])
The references of Qureshi and Agarwal do not appear to recite the limitations of, “wherein the encapsulated message is formatted in a manner that is not recognized by the network file system of the client computer device as an operation forbidden to the data transformation module, or not recognized by the network file system of the client computer device”.
Gupta teaches, “wherein the encapsulated message is formatted in a manner that is not recognized by the network file system of the client computer device as an operation forbidden to the data transformation module, or not recognized by the network 
The combined references of Qureshi, Agarwal and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Agarwal and Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])

As for Claim 39, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked 
The references of Qureshi and Agarwal do not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection service, a file name service, a file ID service or a file metadata service”.
Gupta teaches, “wherein the request for the certain type of server functionality is a request for: a cache coherency mechanism, a data compaction service, a data cleaning service, a garbage collection service, a file name service, a file ID service or a file metadata service” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of utilizing garbage collection functionalities {[0041]}, as well as utilizing a cache coherency mechanism in the form of a transaction and consistency management component {[0054]} in regards to client/server functionalities being request).
The combined references of Qureshi, Agarwal and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Agarwal and Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])


The references of Qureshi and Agarwal do not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism”.
Gupta teaches, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of utilizing garbage collection functionalities {[0041]}, as well as utilizing a cache coherency mechanism in the form of a transaction and consistency management component {[0054]} in regards to client/server functionalities being request).
The combined references of Qureshi, Agarwal and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Agarwal and Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])

	
Claims 29 & 34 are rejected under 35 U.S.C. 103 as being unpatentable over Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter) in view of Agarwal et al (USPG Pub No. 20120173759A1; Agarwal hereinafter) further in view of Gupta et al (USPG Pub No. 20140324785A1; Gupta hereinafter) yet in further view of Mulchandani et al (USPG PUB No. 20150200817A1; Mulchandani hereinafter).

As for Claim 29, the reference of Qureshi provides for the automated or semi-automated management of devices used for accessing managed resources of an enterprise, where communication requests of the “file system” of one or more networked devices and an enterprise resource/server is maintained, and Agarwal teaches methods for redirection to wide area network optimization services by an intermediary device.
The combined references of Qureshi and Agarwal appear to be analogous art for being within the same field of endeavor, which is automated or semi-automated management of devices used for accessing managed resources of an enterprise.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to combine message encapsulation and transmission techniques, as taught by Agarwal, with the method of Qureshi because the addition of services and/or devices when providing optimizations or services to network traffic may 
Qureshi and Agarwal do not appear to recite the limitations of, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism that permits local caching of a first data block at the client computer device” and “wherein the cache coherency mechanism is breakable by the network file server”. 
Gupta teaches, “wherein the request for the certain type of server functionality is a request for a cache coherency mechanism that permits local caching of a first data block at the client computer device” (see pp. [0041], [0054]; e.g., the reference of Gupta teaches of utilizing garbage collection functionalities {[0041]}, as well as utilizing a cache coherency mechanism in the form of a transaction and consistency management component {[0054]} in regards to client/server functionalities being requested).
The combined references of Qureshi, Agarwal and Gupta are considered analogous art for being within the same field of endeavor, which is data communication networks.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the providing of garbage collection capabilities, as taught by Gupta, with the methods of Agarwal and Qureshi in order to provide a mechanism responsible for providing transactionality and consistency in database instances. (Gupta; [0054])
The references of Qureshi, Agarwal and Gupta do not recite the limitation of, “wherein the cache coherency mechanism is breakable by the network file server”.
breakable by the network file server” (see pp. [0013-0014], [0026], [0046]; e.g., the reference of Mulchandani serves as an enhancement to the combined teachings of Qureshi, Agarwal and Gupta by providing coherency management techniques in which a lease mechanism may be employed to allow clients to dynamically alter their caching strategy in a consistent manner to increase performance, and may be executed by at least a proxy server.  Conversely, when a lease to a client is to be broken by a server, a least break request is communicated as an unsolicited request that is sent by the server to the client to inform a client of a change in the least state for a first file due to attempted access/change to the first file at least by a second client.  Thus, a cache coherency mechanism is able to be subjected to a lease break issued by a server). 
The combined references of Qureshi, Agarwal, Gupta and Mulchandani are considered analogous art for being within the same field of endeavor, which is coherency management within data communication networks. Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the decoding and analyzing of encapsulated messages being transmitted over a network, as taught by Mulchandani, with the methods of Gupta, Agarwal and Qureshi in order to alleviate the issue of inconsistent states of files held by a plurality of clients who aren’t properly notified of server issued lease break notifications for the coherency of data.  (Mulchandani; [0004])

see pp. [0070-0073]; e.g., method for implementation integrating hardware and software components).


Response to Arguments
Applicant's arguments and amendments, with respect to at least Agarwal’s alleged failure to teach the subject matter of Claims 14-40 have been fully considered and are persuasive in-part, as the Qureshi et al reference is now being utilized as the primary reference, and at least the now secondary Agarwal and Gupta references are being utilized as reading on limitations pertaining to the encapsulation and transmission of messages to one or more computing devices, and the providing of cache coherency mechanisms, respectively, as discussed within this communication.    
Upon further consideration and in direct response to Applicant’s numerous claim amendments, a new ground(s) of rejection for Claims 14-40 is made in view of Qureshi et al (USPG Pub No. 20140006347A1; Qureshi hereinafter) as a result of the persuasive argument provided by Applicant, as well as Applicant’s amended limitations.
With respect to Applicant’s argument that:
Thus, this portion of AGARWAL merely discloses conventional TCP packet encapsulation. This in no way discloses or suggests, "encapsulate the request [that is blocked by the client computer device] in an encapsulated message".
In contrast, claim 14 does not recite a firewall. Rather, claim 14 recites that blocked requests are encapsulated so that they can be sent to a server. AGARWAL does not appear to disclose or suggest any such operation. That is, AGARWAL does not disclose or suggest that the firewall encapsulates the illegitimate requests and sends them to the Server, as would be required under the Examiner's interpretation of AGARWAL. (See Office Action, pp. 8 and 9.). Rather, the AGARWAL firewall blocks the illegitimate requests from reaching the Server 106. Therefore, AGARWAL cannot disclose or suggest this feature of claim 14.
For at least the foregoing reasons, Applicant submits that AGARWAL does not anticipate claim 14. Accordingly, Applicant requests that the Examiner reconsider and withdraw this rejection of claim 14.
Independent claims 20, 26, and 37 recite features similar to (yet possibly of different scope than) features described above with respect to claim 14. Therefore, Applicant submits that AGARWAL does not anticipate amended claims 20, 26, and 37 for at least reasons similar to the reasons given above with respect to claim 14. Accordingly, Applicant requests that the Examiner reconsider and withdrawn this rejection of claims 20, 26, and 37.”

Examiner has been persuaded by Applicant’s argument, as well as the amended language, as the Qureshi et al reference has now been utilized to better address the encapsulation and “sending”/transmission limitations pertaining to requests as messages over a network to at least a remote server, discussed within this communication at least within Figure 5 & 6 and paragraphs [0189-0192].  The secondary Gupta, Agarwal, Mulchandani and Vidan references have been utilized to address the deficiencies of the primary reference, and continue to read on Applicant’s claimed limitations.


Conclusion

**Hager et al (USPG Pub No. 20070226320A1) teaches a device, system and method for storage and access of computer files.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								4/12/2021